Exhibit32.1 CERTIFICATION PURSUANT TO SECTION-OXLEY ACT OF2002 (18 U.S.C. SECTION1350) Pursuant to section906 of the Sarbanes-Oxley Act of 2002 (subsections(a) and (b)of section1350, chapter63 of title 18, United States Code), each of the undersigned officers of Viking Systems,Inc., a Delaware corporation (the “Company”), does hereby certify, to such officer’s knowledge, that: The Annual Report on Form10-K for the year ended December 31, 2011 (the “Form10-K”) of the Company fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, and the information contained in the Form10-K fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: February 29, 2012 /s/ John Kennedy John Kennedy President andChief Executive Officer (Principal Executive Officer) /s/ Robert Mathews Robert Mathews Senior Vice President, Chief Financial Officer (Principal Financial Officer and Principal Accounting Officer)
